Citation Nr: 1549445	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  12-17 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to the service-connected disease or injury.

2.  Whether a substantive appeal was timely filed in response to the October 2010 Statement of the Case (SOC).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to May 2006.

The Veteran's service connection claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the benefits sought on appeal.  

The Veteran's timeliness issue comes before the Board on appeal from a February 2011 letter from the RO, which notified the Veteran that his December 2010 substantive appeal (on VA Form 9) was not a timely appeal to the October 2010 SOC.  

In November 2014, the Board remanded the claim to schedule a Board hearing and for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

In September 2015, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.


The issue of the timeliness of the substantive appeal is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A headache disability was not manifest during service, and is not attributable to service.  An organic disease of the nervous system has not been shown during the appeal period.

2. A headache disability is not caused or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  A headache disability was not incurred in or aggravated during service and an organic disease of the nervous system may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  A headache disability is not proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify with respect to the headaches claim was satisfied by letters sent to the Veteran in August 2009 and March 2010.  The claim was last adjudicated in September 2015.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, hearing testimony, and lay statements have been associated with the record.  The Board notes that there is no separation examination of record for the Veteran's period of active service.  However, there are a number of service treatment records associated with the claims file.  It appears to the Board that all available service treatment records were received by VA.  Accordingly, there is no indication that a separation examination report was created and is missing or unavailable.  Additionally, the record contains no indication that the Veteran has applied for Social Security Administration benefits.  Thus, remand for additional development is not required.

Upon Board remand, in May 2015, VA afforded the Veteran an examination and obtained a medical etiological opinion with respect to his headache disability.  The VA examiner reviewed service treatment records, Veterans Health Administration Medical records, and VISTA imaging records.  The examiner considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and the examiner's knowledge of medical principles.  The examiner opined that headaches are less likely than not due to service, however, she reasoned that she could not determine a cause for the headaches.  Specifically, she stated that there is no specific cause that can be identified for the majority of individuals with headaches, and she opined that the Veteran falls into this category.  To the extent the May 2015 medical opinion appears to be saying that a cause of the Veteran's headaches cannot be determined without resorting to speculation, the Board next evaluates the adequacy of the opinion.

The United States Court of Appeals for Veterans Claims (Court) has held that, when VA undertakes to provide a claimant with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court has further held that medical opinions that are inconclusive as to the origin of a disability are generally disfavored.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, the Court held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302   (2009).  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).

Here, the Board finds that the examiner adequately explained, in essence, that the application of current medical knowledge could yield multiple possible etiologies with none more likely than not the cause of a Veteran's disability that a physician could only speculate as to the cause of the Veteran's disability or condition.   In doing so, the examiner referenced "multiple tests, MRIs and neurological [or] neurosurgical examinations, over many years. . . ."  Thus, the examiner adequately explained the basis for the opinion and adequately considered all tests and records that might reasonably illuminate the medical analysis.  Consequently, the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the examination was conducted in the first instance and the examiner addressed the questions posed in the remand directives, the Board finds such action constitutes substantial compliance with the Board's remand directives.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

The Veteran was afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned Veterans Law Judge (VLJ) clarified the issues on appeal and explained and identified an evidentiary deficit in the Veteran's claim.  The VLJ also left the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

Based on the foregoing, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for an organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. § 3.310(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

The Veteran claims that he is entitled to service connection for headaches because service treatment records show treatment in service, his own lay evidence shows that he has had the condition since service, and the medical examination shows that he still has the condition.  The Veteran asserts that because he has provided his lay evidence that the headaches started in service and continue to this day, it is immaterial that the May 2015 VA examiner could not determine what causes the headaches.  See Veteran's May 2015 statement.  The Veteran also claims that headaches are secondary to his service-connected cervical spine disorder.

A review of the Veteran's service treatment records (STRs) shows that, in a 1998 health history report, the Veteran responded with a question mark to the question of "frequent or recurrent headaches."  In a health history questionnaire for a February 2002 eye examination, the Veteran endorsed frequent or recurrent headaches.  In an April 2004 preventative health assessment, the Veteran reported having frequent headaches in the prior two months.  In November 2005, he endorsed having a headache during a treatment visit for a complaint of an upper respiratory infection.  

However, a November 1991 periodic medical examination resulted in a normal clinical evaluation for relevant items.  A stamp on the examination report states that "Examinee denies, and review of medical records fails to reveal, any other significant medical or surgical history since last examination (February 1984)."  Service treatment records show the Veteran denied having migraines/severe headaches in February 1996.  He denied having a headache in May 1999.  He denied medical or dental problems in December 2002.  A February 2005 treatment record stated "negative for ... neurologic," under a review of systems.

The Veteran sought treatment for his neck pain on several occasions.  At such times, however, there were no reports of headaches.  In September 2001, the Veteran reported having neck pain and stiffness for three months and being on muscle relaxers and NSAIDS.  He also reported tingling in his left shoulder, arm, and hand, but headaches were not reported.  In August 2002, headaches also were not reported at a treatment visit for neck pain.  A November 2003 record lists a number of issues related to pain experienced by the Veteran.  Headaches were not on the list.  In April 2005, the Veteran had neurological tests performed related to his arms and shoulders, however, headaches were not referenced. 

A January 2006 pre-discharge VA examination is of record.  The examination report indicates that the Veteran reported a history of neck pain.  The report noted that functional impairment due to neck pain "is difficulty with sensation in the hand and headaches."  Finally with respect to service treatment records, as noted above, there is no separation examination of record.

Post-service, a comprehensive base-line or screening examination for all body systems, not just specific conditions claimed by the Veteran, was conducted in December 2006.  The neurological assessment at that time was normal except for hyperthesias to touch of the left foot.

VA treatment records reveal that beginning January 2007, intermittent headaches were noted in the Veteran's medical history.  In January 2007, the Veteran reported that his headache symptoms were manageable, and he was taking ibuprofen or Tylenol as needed.  The January 2007 record also notes that he underwent an MRI of the brain to rule out multiple sclerosis, which was reportedly negative.  The assessment was tension type headaches.  In a June 2010 correspondence, a VA treating provider included headaches in symptoms consistent with the Veteran's service-connected sleep apnea.

A March 2012 VA examination was conducted.  Therein, the Veteran was diagnosed with headaches.  The examiner noted the Veteran's report that headaches start in the base of the skull or superior cervical spine and go up to the center of the head.  The Veteran also reported at that time that headaches always occur together with neck pain.  The examiner opined that a headache disability was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner reasoned that once, in 20 years of service, was there documentation of a headache; therefore, this would not be considered a chronic condition due to service.  The examiner also opined that, with respect to the claim of secondary service connection, the headache disability is less likely than not proximately due to or the result of the Veteran's service-connected conditions.  The examiner reasoned that during all the neurology evaluations, there was not a complaint of headache associated with the cervical condition.

Because, in its November 2014 remand, the Board found the medical opinion inadequate to the extent that it was based on an inaccurate factual premise as to the number of occurrences of headaches in the STRs, a May 2015 VA examination was conducted.  At the May 2015 examination, the Veteran reported that he has multiple types of headaches occurring on a daily basis.  He stated that he has severe headaches that the examiner characterized has having migraine features occurring 2-3 times per month.  The Veteran also reported headaches such as his chronic neck pain.  The examiner's opinion was that a headache disability was less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner reasoned that there is no specific cause that can be identified for the majority of individuals with headaches and that is certainly true in this Veteran.  The examiner further reasoned that multiple tests, MRIs and neurological/neurosurgical examinations, over many years, while possibly differing in details from one examiner to another, are in agreement in their failure to identify any one specific cause for this Veteran's headaches, and that since there is no consensus on a cause, there can be no subsequent consensus on what might have "aggravated' these headaches.  The examiner continued that since that the Veteran's progressive pain and other complaints out of proportion to any demonstrated objective disease suggest a more likely diagnosis might be "chronic pain syndrome" or "fibromyalgia."

Based on a review of the record, the Board finds that service connection for headaches, to include as secondary to the service-connected cervical spine disorder, and other service-connected disorders, is not warranted.  Although the Veteran reported on several occasions that he experienced frequent headaches in service and that these headaches continued after service, the preponderance of the evidence is against a nexus between the in-service headaches and the current headache disability.  Moreover, the preponderance of the evidence is against a finding that the current headache disability is proximately due to, the result of, or aggravated by, the service-connected spine and upper extremity radiculopathy disabilities.  Additionally, the preponderance of the evidence is against a finding that the current headache disability is an organic disease of the nervous system.  Thus, the chronic disease regulations of 38 C.F.R. § 3.307 and 3.309 do not apply.  See also Walker, 708 F.3d at 1331.

With respect to a nexus between the in-service headaches and the current disability, the Veteran's lay assertions that he had headaches in service that continued to the present day are competent evidence of such a nexus.  However, the Board finds that the probative value of these assertions is outweighed by the probative value of the May 2015 medical examiner's opinion that his current headache disability is less likely than not due to service.  The reason for this finding is that the VA examiner has greater training, knowledge, and expertise in assessing the etiology of medical disorders than does the Veteran.

With respect to a chronic disease, the May 2015 examiner's opinion that a cause of the headache disability cannot be determined is also evidence against a finding that the current headache disability is an organic disease of the nervous system.  See 38 C.F.R. § 3.303(b).  To the extent that the Veteran's lay assertions can be construed as evidence that his current headache disability is an organic disease of the nervous system, the probative weight of such assertions is much less than the probative weight of the May 2015 VA examiner's opinion.  Again, the Board's finding is based on the greater training, knowledge, and expertise of the VA examiner in assessing the etiology of medical disorders, than the Veteran.  Because the Board finds there is no current organic disease of the nervous system, or any other chronic disease enumerated in 38 C.F.R. § 3.309(a), the Veteran's lay assertions that symptoms have continued since service do not qualify the claim for the chronic disease presumptions, including those related to continuity of symptomatology.

With respect to the issue of secondary service connection, the March 2012 and May 2015 VA examinations are highly probative evidence against the claim.  The March 2012 VA opinion on the issue of secondary service connection is not based on an inaccurate factual premise, and so the Board is free to consider it here.  The March 2012 examiner found that the Veteran's headache disability was less likely than not proximately due to or the result of the service-connected conditions.  The May 2015 VA examiner opined that a cause for the Veteran's current headache disorder cannot be determined, thus, it cannot be said that the Veteran's service-connected disabilities aggravate the headache disability.  The two medical opinions combine to cover the elements of a claim for service connection on a secondary basis.

The Board finds these medical opinions are persuasive and their probative value outweighs the probative value of the assertions by the Veteran that his headache disability is related to his service-connected cervical spine and upper extremity radiculopathy disorders.  The reason, again, is because the VA examiners have greater training, knowledge, and expertise than the Veteran in assessing the etiology of medical disorders.

Finally, we note that the law and the Federal Circuit establish that in order to grant compensation, there must be disability and disability that results from disease or injury.  Ultimately, his headache is pain that is felt in the head.  In the absence of recognized pathology to account for such pain, there is no basis to award compensation.  38 U.S.C.A. §§ 1110, 1131; Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

Thus, the Board finds that service connection for a headache disability is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a headache disability, to include as secondary to a service-connected disease or injury, is denied.


REMAND

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 19.4, 20.101 (2015).  The decision as to the timeliness and adequacy of a substantive appeal will be made by the Board. 38 U.S.C.A. § 7108; 38 C.F.R. § 20.101(c), (d).

Except in the case of simultaneously contested claims, which this is not, a substantive appeal must be filed within 60 days from the date that the AOJ mails the SOC to the appellant, or within the remainder of the 1 year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b) (2015).  A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals" or correspondence containing the necessary information.  38 C.F.R. § 20.202 (2014).  The substantive appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed.  Id.

The date of mailing of the SOC will be presumed to be the same as the date of the SOC, and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

In this case, the RO issued a rating decision in September 2008 denying claims of increased evaluations of degenerative disc disease of the cervical spine, hallux valgus, left wrist strain, and left knee patellofemoral syndrome and entitlement to service connection for low back pain, left shoulder pain, right knee patellofemoral syndrome and erectile dysfunction.  The Veteran was notified of this decision in a letter dated October 20, 2008.  A timely NOD was submitted in November 2008. The RO issued an SOC and mailed a copy, along with a notification letter, to the Veteran on October 14, 2010.  The due date for the substantive appeal, 60 days from the date of mailing of the SOC, was on December 13, 2010.

The Veteran submitted a signed VA Form 9, which he dated November 1, 2010.  There is a date stamp by the RO of December 22, 2010, which indicates the RO did not receive the Form 9 until then.  The RO made a notation on the form, on February 23, 2011, that the filing was not accepted as timely.  

A review of the record, however, shows that a document entitled "Appeal of SOC dated October 14, 2010-Responses" was received by the RO.  There is no date stamp on the document and the Veteran did not sign or date the document.  The receipt date shown in the Veterans Benefit Management System (VBMS) is November 1, 2010.  The document sets forth arguments from the Veteran on each of the issues identified in the October 2010 SOC.  If this document was in fact received by the RO on or before December 13, 2010, it could constitute a timely filed substantive appeal to the October 2010 SOC.  However, as the actual date the document was received by the RO is uncertain due to the possibility that receipt dates in VBMS are sometime inaccurate, the Board requires additional information.  Accordingly, remand is warranted for additional development as to whether the document was in fact received by the RO on or before December 13, 2010.

Accordingly, the case is REMANDED for the following action:

1.  Investigate the date on which the document entitled "Appeal of SOC dated October 14, 2010-Responses" shown as received on November 1, 2010 in VBMS was actually received.  This may require a review of paper records to determine if there was a date stamp on the document in question.

2.  Then readjudicate the claim, including consideration of the document in question.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


